Case: 18-12573   Date Filed: 03/11/2019   Page: 1 of 4


                                                     [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-12573
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 1:17-cr-00166-MHC-RGV-1



UNITED STATES OF AMERICA,

                                                     Plaintiff - Appellee,


                                  versus


PATRICK ANTONIO CEASAR,

                                                     Defendant - Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                     ________________________

                            (March 11, 2019)

Before WILSON, JILL PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 18-12573     Date Filed: 03/11/2019    Page: 2 of 4


      Patrick Ceasar appeals his conviction and sentence for using a firearm

during a crime of violence, carjacking, in violation of 18 U.S.C. § 924(c). Because

Ceasar’s challenges are foreclosed by binding precedent, we affirm.

      Ceasar pled guilty to one count of carjacking, in violation of 18 U.S.C.

§ 2119(2), and one count of using a firearm in relation to a crime of violence (the

carjacking), in violation of 18 U.S.C. § 924(c). Under § 924(c), a “crime of

violence” is a felony that “has as an element the use, attempted use, or threatened

use of physical force against the person or property of another” or “by its nature,

involves a substantial risk that physical force against the person or property of

another may be used in the course of committing the offense.” 18 U.S.C.

§ 924(c)(3)(A)-(B). The former definition is called the “elements clause” and the

latter is known as the “residual clause.” See Ovalles v. United States, 905 F.3d

1231, 1234 (11th Cir. 2018) (en banc).

      Before sentencing, Ceasar filed a memorandum in which he objected to his

conviction and sentence for the § 924(c) offense, arguing that the statute’s residual

clause was unconstitutionally vague in light of the Supreme Court’s decisions in

Sessions v. Dimaya, 138 S. Ct. 1204 (2018), and Johnson v. United States, 135 S.

Ct. 2551 (2015). He further argued that carjacking did not alternatively qualify as

a crime of violence within the meaning of § 924(c)’s elements clause. Although

Ceasar acknowledged that this Court held otherwise in In re Smith, 829 F.3d 1276


                                          2
              Case: 18-12573     Date Filed: 03/11/2019   Page: 3 of 4


(11th Cir. 2016), he argued that In re Smith was wrongly decided. The district

court overruled Ceasar’s objections, reasoning that regardless of the

constitutionality of § 924(c)’s residual clause, In re Smith was binding precedent as

to the elements clause. The court sentenced Ceasar to a total of 141 months’

imprisonment. This is Ceasar’s appeal.

      Ceasar renews his arguments on appeal, contending that § 924(c)’s residual

clause is unconstitutionally vague and that his carjacking offense does not

alternatively qualify as a crime of violence under § 924(c)’s elements clause. The

Supreme Court recently granted certiorari to determine the constitutionality of

§ 924(c)’s residual clause. See United States v. Davis, No. 18-431, 2019 WL

98544 (Jan. 4, 2019); but see Ovalles, 905 F.3d at 1234 (holding that the residual

clause is not unconstitutionally vague and applying a conduct-based approach to

that definition of “crime of violence”). As he acknowledges, however, this Court

is bound by In re Smith to conclude that a carjacking conviction under 18 U.S.C.

§ 2119 qualifies as a crime of violence under § 924(c)’s elements clause. See

United States v. St. Hubert, 909 F.3d 335, 345-46 (11th Cir. 2018) (holding that

published orders on requests for authorization to file a second or successive § 2255

motion, like Smith, are binding outside the second or successive context); United

States v. Brown, 342 F.3d 1245, 1246 (11th Cir. 2003) (explaining that a prior

panel precedent binds subsequent panels unless or until it is overruled or


                                          3
              Case: 18-12573     Date Filed: 03/11/2019   Page: 4 of 4


undermined to the point of abrogation by this Court sitting en banc or by the

Supreme Court). We therefore must conclude, as the district court did, that

Ceasar’s § 924(c) conviction and sentence, predicated on his carjacking conviction,

are valid notwithstanding any remaining questions regarding the constitutionality

of § 924(c)’s residual clause.

      For these reasons, we affirm Ceasar’s convictions and sentence.

      AFFIRMED.




                                         4